Citation Nr: 1428218	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-48 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1966 to January 1968, to include a tour of duty in Vietnam from July 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for PTSD.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as review of the evidence of record reveals the sole diagnosis of PTSD, the issue has not been recharacterized to encompass other acquired psychiatric disabilities.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran participated in combat in Vietnam.

2.  The Veteran is currently diagnosed with PTSD related to his combat experiences in Vietnam.


CONCLUSION OF LAW

The criteria for service connection of PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran served in Vietnam with the United States Marine Corps.  His listed military occupational specialty (MOS) was as a cook, and he received no medals or awards which would denote participation in combat.  However, the Veteran maintains that due to manpower shortages and the vagaries of service, he was assigned additional routine duties, such as guard duty , patrols, and "body duty" involving gathering casualties after firefights near his base.  He also reports that he would take supplies to forward fire bases, and came under fire doing such.

The Veteran's allegations are entirely consistent with the circumstances of his service with the Marine Corps and in Vietnam.  It is dogma that regardless of MOS, "every Marine a rifleman."  Further, many of the extra duties he describes would be expected for a Marine assigned to a support and services unit, as personnel records show the Veteran was.

The Board therefore finds that the Veteran participated in combat in Vietnam.  Hence, the combat presumption applies, and the Veteran's statements alone are sufficient to verify the occurrence of the incidents consistent with his service.  38 C.F.R. § 3.304(d), (f)(2).  The Veteran's in-service stressors are established.

In May 2008, a VA social worker interviewed the Veteran and provisionally diagnosed PTSD, related to his Vietnam combat experiences.  The Veteran was then referred to a VA psychiatrist, who conducted a full examination and confirmed a diagnosis of PTSD related to combat incidents in Vietnam.  VA treatment records show that through 2009, the Veteran participated in group and individual therapy for PTSD treatment; his diagnosis and its relationship to his combat experiences was repeatedly affirmed.
Accordingly, in light of the verification of a valid in-service stressor event and a diagnosis of PTSD related to such, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


